Title: From Thomas Jefferson to Steuben, 11 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Feb. 11. 1781.

Having been informed about a week ago that the troops nearest to the enemy’s lines were much in want of ammunition waggons I have had two made ready, which are now sent to your orders. I think it was Genl. Lawson particularly who applied for these waggons.
I have the honour to be with much esteem & respect Sir Your most obedt. humble servt.,

Th: Jefferson

